Citation Nr: 1203432	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  08-35 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for right and left hip disabilities.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left ankle disability.

6.  Entitlement to service connection for tinnitus.

7.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from August 1994 to January 1997.    

These claims come before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Department of Veterans Affairs (VA) RO in Montgomery, Alabama.  

In November 2008, the Veteran requested a video hearing before the Board, and one was scheduled for October 2011.  As the Veteran did not appear for the hearing and did not offer an explanation as to why he failed to do so, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

Unfortunately, further development of the evidence is required before the Board can adjudicate the Veteran's pending claims.  So, regrettably, these claims are being remanded to the RO via the Appeals Management Center (AMC).  VA will notify him if further action is required on his part.


REMAND

The Veteran's claim of entitlement to service connection for bilateral hearing loss was originally denied by the RO in a March 1997 rating decision.  No appeal was filed, and this determination is final.   See 38 U.S.C.A. § 7105 (West 2002).  The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Although the Veteran was provided a VCAA notice letter in December 2007, it was insufficient in light of the Court's decision in Kent v. Nicholson, 20 Vet. App. 1 (2006); the December 2007 letter did not inform the Veteran that new and material evidence could be submitted to reopen his claim, nor did the letter indicate what type of evidence would qualify as "new" evidence or specifically inform the Veteran as to what evidence would be necessary to substantiate the element or elements required to establish service connection that was found insufficient in the previous denial.  In view of the foregoing, the Board finds that the claim must be remanded for compliance with the VCAA and recent case law.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

The Board notes that the Veteran has not yet been provided with VA examinations which address whether the Veteran's claimed acquired psychiatric disability, diabetes mellitus, right and left hip disabilities, right knee disability, left ankle disability, and tinnitus are related to his service.  The Veteran contends that, even absent an acute event or injury during service, his service resulted in his current claimed disabilities, and that he has had continuity of symptomatology in the years following active service.  The Board notes that the medical evidence is unclear whether the Veteran's claimed acquired psychiatric disability, diabetes mellitus, right and left hip disabilities, right knee disability, left ankle disability, and tinnitus are related causally or etiologically to his active service.  VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions.  If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the Board finds that the Veteran should be afforded an additional VA examination in order to determine nature and etiology of the Veteran's claimed disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

The Veteran is advised of the consequences for failure to report for a scheduled examination.  According to 38 C.F.R. § 3.655(b), when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record; when a claimant fails to report for a VA examination scheduled in conjunction with a claim for an increased disability evaluation, the claim shall be disallowed.  

Accordingly, the case is REMANDED for the following action:

1. Please send the Veteran a corrective VCAA notice letter under 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159(b).  The letter must:  (a) inform him of the information and evidence that is necessary to reopen his previously denied claim for service connection of bilateral hearing loss, in compliance with 38 C.F.R. § 3.156(a) and the Court in Kent v. Nicholson, 20 Vet. App. 1 (2006)); (b) inform him of the information and evidence that VA will seek to provide; (c) inform him of the information and evidence he is expected to provide; and (d) request that he provide any evidence in his possession pertaining to his claim to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  See, too, Huston v. Principi, 17 Vet. App. 195 (2003).  In particular, the Veteran must be apprised of the basis for the prior final denial, and informed of what evidence would be necessary to substantiate the element or elements required to establish service connection for bilateral hearing loss that were found insufficient in the previous denial.

2.  The RO should schedule the Veteran for a VA mental status examination to determine the nature and etiology of his acquired psychiatric disability, if any, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that his acquired psychiatric disability is related to his service in the military.  To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's service medical records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  

3.  The RO should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his diabetes mellitus, if any, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that his diabetes mellitus is related to his service in the military.  To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's service medical records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  

4.  The RO should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his right hip, left hip, right knee, and left ankle disabilities, if any, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that his right hip, left hip, right knee, and left ankle disabilities are related to his service in the military.  To assist in making this determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's available service treatment records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  

5.  The RO should schedule the Veteran for a VA audiological examination to determine the nature and etiology of his tinnitus, if any, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that his tinnitus is related to his service in the military.  To assist in making this determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's available service treatment records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  

6.  Following completion of the above, the RO should readjudicate the Veteran's claims.  Consideration must be given to all additional evidence received since issuance of the most recent statement of the case.  If the benefits sought are not granted, issue a supplemental statement of the case and afford the appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if in order.  

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


